404 F.2d 938
UNITED STATES of America, Plaintiff-Appellee,v.Franklin D. MULLINS, Defendant-Appellant.
No. 18307.
United States Court of Appeals, Sixth Circuit.
Dec. 10, 1968.

Marvin J. Will Weaver (Court Appointed), Knoxville, Tenn., Jerry A. Farmer, Knoxville, Tenn., Lockett, Slovis & Weaver, Knoxville, Tenn., on brief, for appellant.
W. Thomas Dillard, Asst. U.S. Atty., Knoxville, Tenn., J. H. Reddy, U.S. Atty., Knoxville, Tenn., on brief, for appellee.
Before O'SULLIVAN, CELEBREZZE and COMBS, Circuit Judges.

ORDER.

1
In light of this Court's decision in United States of America v. Smith, 404 F.2d 720, decided November 25, 1968, wherein this Court adopted the American Law Institute test of criminal responsibility, and making such test retroactive to all cases involving an insanity defense which were pending on appeal, the judgment of the District Court is reversed, and the case is remanded for a new trial.